Citation Nr: 0503533	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-32 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 20 percent for post-laminectomy and discectomy at L5-S1 
with degenerative changes and radicular symptoms of the 
lumbar spine.

                                                                                                                                                                                                                                  
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 2001.
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which, in pertinent part, granted 
service connection and assigned a 20 percent rating for 
status post-laminectomy and discectomy at L5-S1 with 
degenerative changes and radicular symptoms of the lumbar 
spine, effective from December 1, 2001.  The veteran appealed 
for the assignment of a higher rating.  

On November 2003 the veteran filed a substantive appeal and 
elected a hearing at a local VA office before a Decision 
Review Officer.  That hearing was held and the transcript of 
the hearing is of record.  A hearing was scheduled before a 
Veterans Law Judge of the Board in September 2004 pursuant to 
the veteran's request.  As the veteran failed to report to 
this hearing, and a request to postpone has not been 
received, this case is being processed as though the hearing 
request was withdrawn.  38 C.F.R. § 20.702 (2004).

Because this is an appeal from an initial grant of service 
connection and originally assigned rating, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts found 
during the time period in question. Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's service records show that in March 2001 and 
August 2001, he was diagnosed and treated for epidimytis.  
Post-service medical records show that he has continued to 
experience epidimytis and related symptoms.  Under these 
circumstances, the Board finds that the record raises a claim 
of service connection for epidimytis.  This matter is 
referred to the RO for appropriate action.







FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service-connected low back disability has 
been manifested by chronic mild to moderate pain with 
occasional flare-ups and intermittent radiation of pain to 
his left leg, osteo-arthritic changes and marked narrowing of 
a joint space (L5-S1), and no more than moderate limitation 
of motion of the lumbar spine; there is also a history of a 
fracture of the third vertebra (L-3), but there is no X-ray 
evidence of a demonstrable deformity of a vertebral body; his 
low back disability is not manifested by muscle spasms, 
listing of whole spine to opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, or loss of lateral motion or some of the 
above with abnormal mobility on forced motion, it has not 
more nearly approximated severe versus mild to moderate 
lumbosacral strain.  

3.  The veteran's service-connected low back disability does 
not more nearly approximate severe intervertebral disc 
syndrome with recurring attacks with intermittent relief; nor 
has it been shown to have caused the veteran incapacitating 
episodes requiring bed rest for a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months.    


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 20 percent for post-laminectomy and discectomy at 
L5-S1, with degenerative changes and radicular symptoms of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 
5292, 5295 (as effective prior to September 26, 2003); 
Diagnostic Code 5293 (effective prior to and from September 
23, 2002,) Diagnostic Codes 5235, 5237, 5242, 5243 (effective 
from September 26, 2003); Fenderson v. West, 12 Vet. App. 119 
(1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the July 2002 and June 2004 rating decisions; 
the September 2003 Statement of the Case and the June 2004 
Supplemental Statement of the Case; and letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claim for an 
increased initial rating for service connected laminectomy 
and discectomy, L5-S1, and complied with VA's notification 
requirements.  The Statement and Supplemental Statements of 
the Case set forth the laws and regulations applicable to the 
veteran's claim.  

Letters from the RO to the veteran dated December 2001, May 
2002 and April 2003 informed him of the types of evidence 
that would substantiate his claim; that he could obtain and 
submit private evidence in support of his claim; and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claim for increased initial rating for service connected 
laminectomy and discectomy, L5-S1, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on a claim for 
benefits.  VCAA notice was provided to the veteran on 
December 2001, before the July 2002 RO decision that is the 
subject of this appeal.  Further, the veteran has been 
presented subsequent opportunities to present any evidence in 
his possession or that he could obtain that would 
substantiate his claim.  Thus, the Board finds that the 
veteran received VCAA notice at the required time in this 
case (prior to the initial rating decision).   

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In the December 2001 
letter, the RO asked the veteran to provide any medical 
records in his possession and to send the RO needed evidence 
as soon as possible.  In the Board's view, the above 
notification is the equivalent of notifying the veteran that 
he should submit any evidence in his possession that could 
support his claim or obtain any such evidence, or notify the 
RO of any such evidence not in his possession.  VCAA requires 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  In the case of the veteran's claim, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless, non-prejudicial error.  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  
 
Second, VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
December 2001, May 2002 and April 2003 correspondence and 
asked him to identify all medical providers who treated him 
for his low back disability.  The RO has obtained all 
identified evidence.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent VA examinations in June 2002 and March 
2004 to evaluate his service-connected low back disability, 
which were adequate for rating purposes.  The Board finds 
these examinations, along with other medical evidence of 
record, provide sufficient findings upon which to adjudicate 
this appeal.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case; there has been no prejudice to the appellant 
that would warrant a remand; and his procedural rights have 
not been abridged.  Bernard, supra.

 Factual Background

The veteran began experiencing back pain while he was on 
active duty.  He was examined by military physicians and 
diagnosed with low back strain.  Despite the treatment 
provided, the veteran continued to experience intermittent 
flare-ups of low back pain.  A CT performed on January 1991 
was positive for findings of a deviation of the nerve root 
posteriorly and medially in the spinal canal at the L5-S1 
disc level, secondary to mild disc bulging and hypertrophic 
changes of the facet joint on the left side, and slight 
narrowing of the left neural foramina.  Additionally, it 
found of an old fracture with minimal anterior wedging of the 
L3 vertebral body.  

Radiographs taken of the lumbar spine on April 1994 revealed 
a compression fracture of the L3 vertebral body, of 
indeterminate age.  The veteran's back pain worsened, until 
in July 1994 he underwent a laminectomy and discectomy at L5-
S1.  However, his symptoms continued to worsen and, two weeks 
thereafter, a second laminectomy/discectomy was performed at 
L5-S1.  Despite two surgical procedures, the veteran's 
symptomatology did not improve.  Although the possibility of 
lumbar fusion was discussed in 2000, it was not performed.  
Radiographs taken of the veteran's  lumbar and thoracic spine 
on January 2000 revealed an anterior compression fracture at 
L3.  It was determined at the time that this was an old 
fracture.  

After filing his claim for service connection, the veteran 
underwent a VA examination in June 2002.  He complained of 
constant low back pain.  The veteran quantified this pain as 
3 to 6 out of 10 with radiation down the left leg and 
accompanied by weakness of the lower back.  He reported that 
the pain was exacerbated by lifting, bending, prolonged 
standing and walking.  The veteran indicated that his 
symptoms were partially alleviated with medication.  He 
reported that he took Lortab two to three times a day and 
Valium, 5 mg, as needed.  Finally, the veteran stated that 
his back condition had caused him to miss work in the past.   

Upon examination the veteran had range of motion of the 
lumbar spine as follows: forward flexion to 90 degrees, that 
produced pain at 80 degrees; extension backward to 30 degrees 
that provoked pain at 25 degrees; lateral movement to 35 
degrees that provoked pain at 30 degrees;  right rotation to 
25 degrees with pain at 20 degrees, and; left rotation to 15 
degrees with pain at 10 degrees.  The clinician noted that 
pain was visibly manifested in the lumbar spine on motion.  
There were no clinical findings of paravertebral muscle 
spasms, postural abnormalities, deformity of the lumbar 
spine, tenderness to palpitation of the lumbar spine, or 
atrophy of the musculator of the back.  Neurological 
examination, to include sensation to pin prick and deep 
tendon reflexes, was normal, aside from a mild tremor of the 
hands.  The clinician diagnosed the veteran with 
postoperative residuals, status post-laminectomy and 
discectomy for herniated nucleus pulposus at L5-S1 with mild 
degenerative changes of the lumbar spine.  He specifically 
noted that he did not find evidence of the presence of 
sciatica.  An MRI of the lumbar spine taken at the time of 
the exam showed schomorl nodes throughout the lower dorsal 
and lumbar spine; mild degenerative changes with desiccation 
at L1-2, L2-3 and L5-S1, more severe in the later with disc 
space narrowing, and; L5-S1: right-sided laminectomy without 
epidural fibrosis, residual or recurrent disc, and prominent 
posterolateral osteophytes with severe left neural foraminal 
narrowing.  In his report the clinician remarked that he did 
not have access to the claims file at the time of the June 
2002 VA examination. 

A July 2002 rating decision granted service connection for 
post-laminectomy and discectomy at L5-S1 with degenerative 
changes and radicular symptoms of the lumbar spine.

Post-service private medical records show that throughout 
2002 and 2003, the veteran continued to complain of chronic 
low back pain radiating to his left thigh and left calf, as 
well as lumbar and gluteal spasms.  On June 2002 he reported 
feeling pain on a daily basis.  December 2003 post-service 
private medical records show that the veteran was suffering 
from neck and low back pain with sciatica for a three-week 
period, with little relief from the prescribed medication or 
therapy.   The clinician who treated the veteran at the time 
discussed the possibility of lumbar fusion. 

In June 2003 the veteran underwent a private medical 
evaluation, to include radiographic studies.  X-rays of the 
lumbar spine revealed a disc desiccation and brake down at 
L5-S1 with a grade I spondylolisthesis.  The evaluation 
report  also noted an old compression fracture at L3.  The 
veteran was found to suffer from chronic pain of the back 
radiating to his left leg.  He was diagnosed with disc 
displacement and spondylolisthesis.  Treatment options, to 
include lumbar fusion, were discussed with the veteran.  

In a hearing held on March 2004 the veteran testified that he 
continues to be treated for his back condition.  At the time 
of the hearing the veteran was considering undergoing a 
lumbar fusion.  He asserted that he had a fracture at the L3 
vertebrae that was not noted on the VA examination report of 
June 2002 as it could only be viewed with the help of an MRI 
as opposed to x-rays, which were used for the VA radiological 
report.  Additionally, the veteran stated that he suffered 
from sciatic pain on a daily basis.  The veteran stated that 
he was gainfully employed. At the hearing the RO informed the 
veteran that he would be rescheduled for a VA exam to 
evaluate his back condition.    

The veteran's most recent VA examination occurred in March 
2004.   The veteran complained of suffering from constant 
mild pain in his lower back radiating down to his left thigh 
and calf down to his foot.  He reported that the pain would 
flare-up on a daily basis and would last anywhere for one day 
to a few hours.  The veteran characterized the flare-ups as 
severely painful.   The veteran also related experiencing 
some stiffness and weakness as a result of his condition.  At 
the time of the exam the veteran was taking Celebrex daily 
and Hydrocodone as needed.  He also stated that he would wear 
a back brace at last once a week and received therapy at 
least once every one or two months.  Strenuous activities, 
prolonged sitting, walking, and lifting more than 35 pounds 
were identified as activities that worsened his pain.  The 
veteran reported that due to his condition he had missed 
about 15 to 20 days of work in the previous year.  

Upon examination, the clinician noted no abnormality in the 
veteran's gait.  There was also no difficulty in heel/toe 
ambulation.  The clinician did not find pain to deep 
palpitation to any aspect of the lumbar area.  There were no 
muscles spasms.  The veteran's flexion forward was to 90 
degrees, which produced mild pain at 80 degrees.  The 
clinician did not find signs of fatigability of the lower 
back with repeated flexion.  He estimated that during acute 
flare-ups the veteran would experience mild pain and only 
mild functional impairment, but that he likely experienced a 
constant pulling type of pain in his left leg.  Extension 
backward was to 30 degrees with only discomfort felt with 
this movement; lateral movement to 30 degrees with only 
discomfort felt with this movement;  right rotation to 25 
degrees with pain at 20 degrees, and; rotation to 35 degrees 
with only discomfort felt with this movement.  The clinician 
further speculated that during acute flare-ups the veteran 
experienced a 50 percent reduction in flexion due to pain.  
Neurological examination was essentially normal; deep tendon 
reflexes were 2+/4. bilaterally. 

A March 2004 radiological examination of the lumbosacral 
spine revealed that Osteophyte formation was present at the 
levels of L3 and L5.  There was marked narrowing of the L5-S1 
intervertebral disc space consistent with the presence of 
degenerative disc disease at this level.  The clinician found 
no evidence of spondylolysis or listhesis.   X-rays of the 
left knee were normal.  X-rays of the left foot showed minor 
ostheotyphyte formation of the head of the first metatarsal 
with narrowing of the metatarso-phalangeal joint space.  X-
rays of the left hip demonstrated minor ostheotyphyte 
formation of the upper rim of the acetabulum.  

The clinician diagnosed the veteran with: (1) Chronic back 
strain secondary to degenerative osteoarthritis at L3 and L5 
level and secondary to herniated nucleus pulposus at level L5 
and S1, status post-laminectomy and discectomy at L5 and S1 
with evidence of residuals mild left leg radiculopathy; and 
(2) Fracture at L3 was not found, possible congenital limbus 
at this level.  

A June 2004 rating decision granted service connection for 
radicular symptoms, left lower extremity, and assigned a 10 
percent rating, effective from June 16, 2003.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).	

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended. 67 Fed. Reg. 
54345-49.  The September 2002 amendments did not change the 
criteria under Diagnostic Code 5292 or 5295.
 
As to the amendments to the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, a 
40 percent disability rating was warranted when there were 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  An 
incapacitating episode was defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  

In 2003, the schedule for rating spine disabilities was 
changed again to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  
Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.  The 
incapacitating episode rating scheme set forth in Diagnostic 
Code 5243 provides for no higher than a 60 percent rating and 
is nearly the same as that utilized in the 2002 changes.

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, allowed a 40 percent rating for severe limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 10 percent rating for a slight limitation of 
motion. 

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating is 
warranted for a lumbosacral strain with characteristic pain 
on motion.  A 0 percent rating is warranted for slight 
subjective symptoms.  

Prior to the revision, 38 C.F.R. § 4.71a, Diagnostic Code 
5293 provided that moderate intervertebral syndrome with 
recurring attacks warranted a 20 percent evaluation.  A 40 
percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Under the most recent revised criteria for rating spine 
disabilities, intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285 (as 
effective prior to September 26, 2003), a separate rating of 
10 percent is warranted for a demonstrable deformity of a 
vertebral body.  

As noted above, effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the spine were 
changed again.  For diagnostic codes 5235 to 5243 (unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.   

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.   See Deluca v. 
Brown, 8 Vet. App. 202 (1995).



Analysis

As noted under the law and regulations above, during the 
pendency of the veteran's appeal the regulations pertaining 
to the evaluation of spinal disabilities have twice been 
amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454- 51456 
(Aug. 27, 2003) (effective September 26, 2003).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), the United States 
Court of Veterans Appeals (now the United Stated Court of 
Appeals for Veterans Claims) (Court) held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
subsequently overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The veteran's post-laminectomy and discectomy at L5-S1 with 
degenerative changes and radicular symptoms of the lumbar 
spine is rated 20 percent under 38 C.F.R. §4.71a, Diagnostic 
Code 5293.  As noted above, during the pendency of the 
veteran's appeal the regulations pertaining to the evaluation 
of spinal disabilities have twice been amended.  See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 
2002); and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) 
(effective September 26, 2003).  A separate 10 percent rating 
has also been in effect for radicular symptoms of the left 
lower extremity since June 16, 2003.  
 
As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36- 
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of relief 
for "how long" measured over "how long" a period of time in 
order to constitute a 60 percent rating, a 40 percent rating, 
a 20 percent rating, etc., is not specified in the rating 
schedule.  Nevertheless, such determinations must be made or 
no ratings would ever be assigned.  Therefore, making such 
determinations about factors not precisely defined in the 
rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria that 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 at 
Note 2.

The record reflects that at his initial VA examination in 
June 2002, the veteran complained of constant low back pain 
that radiated down left leg and was accompanied by weakness 
of the lower back.  He also reported that bending, lifting, 
prolonged standing and walking exacerbated the pain.  The 
veteran rated his level of pain at a 3 to 6 out of 10.  
Lumbar flexion forward at 80 degrees, extension backwards, 
full lateral movement and full rotation produced pain.  The 
veteran showed mild to moderate pain at 80 degrees of flexion 
and only at the extremes of his remaining range of motion.  
There was no evidence that he suffered from neurological 
abnormalities, fixed deformities of the lumbar spine or 
atrophy of the musculature of the back, nor were 
paravertebral muscle spasms detected.  Neurological 
examination was negative for any pertinent abnormal findings, 
to include absent or diminished ankle jerks, and the 
clinician noted that he did not find evidence of sciatica.  
Thus, at this stage, the medical evidence did not show that 
the veteran's intervertebral disc syndrome was more than 
moderately disabling.

Throughout the next few years, the veteran continued 
experiencing pain.  Outpatient medical records show that he 
was found to be suffering from chronic low back pain in 
February 2002.  It was reported in April 2002 that the 
veteran continued to complain of low back pain radiating down 
his left leg along with spasms.  By June 2002 the veteran's 
symptoms continued.  At the time he stated that he 
experienced low back pain daily.  On June 2003 the veteran's 
complaints of radicular symptoms continued.  X-rays taken at 
the time revealed an old compression fracture at L3 but there 
was no evidence of wedging or any other findings indicative 
of a deformity of a vertebral body.  A December 2003 post-
service private medical report shows that the veteran's 
symptoms were positive for sciatica.  

The veteran's March 2004 VA examination found little 
variation in the veteran's condition since the June 2002 VA 
exam.  The veteran complained of constant mild pain in his 
lower back, and daily brief flare-ups that he described as 
severe, and pain radiating to his left leg.  He also reported 
that bending, lifting, prolonged standing and walking 
exacerbated the pain.  The veteran's lumbar flexion forward 
at 80 degrees produced mild pain.  There were no signs of 
change in the flexibility of the lower back.  The clinician 
estimated that the flare-ups described by the veteran were 
mild in pain and that during acute flare-ups the veteran's 
functional limitation was also mild.  He noted that the 
veteran had a constant feeling of pulling type pain in his 
left lower extremity, which nonetheless did not prevent him 
form being gainfully employed.  He diagnosed the veteran with 
mild left lower extremity radiculopathy.  The clinician found 
a congenital limbus at L3.  There was no evidence of 
spondylosis, listhesis or muscles spasms.  

The relevant medical evidence tends to show that the 
veteran's intervertebral disc syndrome continued to more 
nearly approximate a level of moderate versus severe 
disability.  The veteran sought treatment sporadically, and 
when he did seek treatment, his pain levels seemed to be 
relatively stable.  There is no medical evidence of an absent 
or abnormal ankle reflex.  In fact, neurological examinations 
revealed only minimal abnormal objective findings.  
Furthermore, the veteran failed to show that he experienced 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  The 
objective findings reported upon the VA examination of March 
2004 were reported to be similar to those noted upon the June 
2002 examination.  While the most recent examination 
indicated that the veteran had daily flare-ups of symptoms, 
the objective evidence from the examination shows no muscle 
spasms.  Moreover, the pain caused by his condition was 
characterized as mild even during times of acute flare-ups. 
In view of the foregoing, the Board finds that a rating in 
excess of 20 percent under the former or current scheduler 
criteria for rating intervertebral disc syndrome is not 
warranted.  

The Board has also considered whether a 40 percent rating is 
warranted based upon incapacitating episodes having a total 
duration of at least 4 weeks during the past 12 months.  As 
noted above, for the 12 months preceding his March 2004 VA 
examination, there is no evidence of incapacitation.  While 
it is apparent that the veteran experiences frequent flare-
ups of symptoms, most notably pain, it is also apparent that 
these episodes are mild to moderate in nature and there is no 
indication that he was prescribed bed rest by a clinician for 
such exacerbations of symptoms.  See note (1) following 
38 C.F.R. § 4.71a, Diagnostic Code 5243.

Additionally, although the June 2003 post-service private 
medical report indicates that x-rays showed an old compresure 
fracture at L-3 but no other abnormalities were noted, to 
include wedging or other findings indicative of a deformity 
of that vertebral body.  Accordingly, the veteran is not 
entitled to a separate rating of 10 percent for a 
demonstrable deformity of a vertebral body under Code 5285.

In order to warrant a rating in excess of 20 percent under 
the remaining former rating criteria, the veteran must show 
that his condition more nearly approximates a severe 
limitation of motion (38 C.F.R. §4.71a, Diagnostic Code 
5292); or a severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (38 C.F.R. §4.71a, 
Diagnostic Code 5295).   
 
The relevant medical evidence shows that the veteran has had 
overall no more than moderate limitation of motion of the 
lumbar spine with consideration of the DeLuca factors, to 
include pain and flare-ups of symptoms, and he did not have 
severe lumbosacral strain.  While there is X-ray evidence of 
osteo-arthritic changes and narrowing of a joint space (L5-
S1), there is no medical evidence of muscle spasms (a 
criteria for a 20 percent rating), listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion, or abnormal mobility on forced motion.  Therefore, he 
is not entitled to a rating in excess of 20 percent under 
Diagnostic Code 5292 or Diagnostic Code 5295.   

The Board notes that in order to warrant a rating in excess 
of 20 percent effective September 26, 2003 (effective date of 
most recent amendments to criteria for rating disabilities of 
the spine), the medical evidence must show, in pertinent 
part, unfavorable ankylosis of the entire spine (for a 100 
percent rating); unfavorable ankylosis of the entire 
thoracolumbar spine (for a 50 percent rating); forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine (for a 
40 percent rating); or forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (for a 20 
percent rating).                 

The veteran does not meet the criteria for a rating in excess 
of 20 percent under either the criteria for a rating in 
excess of 20 percent effective from September 26, 2003.  The 
June 2002 examination showed flexion of the lumbar spine to 
90 degrees with pain only at 80 degrees; the remaining planes 
were no more than mildly limited with pain only at the 
extremes as well.  Similar findings were reported upon the 
March 2004 examination.  The latter examiner did estimate a 
50 percent reduction in flexion during flare-ups of symptoms 
but such does not result in more than moderate limitation of 
motion of flexion of the lumbar spine, nor does it add up to 
the degree of limitation of motion required for a rating in 
excess of 20 percent under the current criteria for rating 
disabilities of the spine as the current 20 percent rating is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees.  The loss of 50 percent of flexion places it 
squarely within this latter range.       

The Board has also considered whether separate ratings are 
indicated, to include orthopedic and neurological ratings 
permitted by the criteria that went into effect September 26, 
2003.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In pertinent 
part, 38 C.F.R. § 4.14 states: "evaluation of the same 
manifestation under different diagnoses are to be avoided."  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
stated, "[t]he critical element is that none of the 
symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions." 

For the period prior to September 23, 2002, assigning 
separate ratings for the musculoskeletal/orthopedic aspects 
of the lumbar strain/discogenic disease under Diagnostic Code 
5292 or 5295 and the neurologic aspects of the lumbar 
discogenic disease under Diagnostic Codes 5293, would 
constitute pyramiding, since the 20 percent rating assigned 
under Diagnostic Code 5293 contemplates orthopedic as well as 
neurologic aspects of said disability.  Specifically, the 
General Counsel has determined that (former) Diagnostic Code 
5293 contemplates limitation of motion. As such, a separate 
rating for arthritis with limitation of motion of the lumbar 
spine in this situation would be inappropriate. VAOPGCPREC 
36-97.  Diagnostic Code 5293 also contemplates lumbar 
radiculopathy affecting the lower extremities, such as 
radicular pain with functional limitations, and it includes 
muscle spasms, as does Diagnostic Code 5295.

Moreover, muscle spasms have a distinctly orthopedic aspect, 
as indicated by the references thereto in other regulatory 
provisions, including 38 C.F.R. § 4.59, pertaining to painful 
motion from arthritis, and 38 C.F.R. § 4. 71a, Diagnostic 
Code 5003, pertaining to rating criteria for arthritis.  For 
example, Diagnostic Code 5003 provides:  "Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion."  In short, a 20 percent rating assigned under 
Diagnostic Code 5293 contemplates orthopedic aspects of the 
lumbar discogenic disease, specifically the effect 
musculoskeletal-caused pain and muscle spasms have upon 
movement of the spine, as well as the neurologic aspects of 
lumbar discogenic disease, specifically the effect of sciatic 
neuropathy affecting the lower extremities; and these are 
duplicative of or overlap with each other such that to assign 
separate ratings under Diagnostic Codes 5292, 5295, and 5293 
would be pyramiding, for the period prior to September 23, 
2002.

In Esteban, the Court held that two separate disability 
ratings are possible in cases in which the veteran has 
separate and distinct manifestations arising from the same 
disability, notwithstanding VA's anti-pyramiding regulation, 
38 C.F.R. § 4.14.  The current applicable rating criteria 
does permit separate orthopedic and neurological ratings and 
such was granted by rating decision of June 2004: a separate 
10 percent rating has been in effect from June 16, 2003, for 
radicular symptoms of the left lower extremity.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 20 percent 
for post-laminectomy and discectomy at L5-S1 with 
degenerative changes and radicular symptoms of the lumbar 
spine must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected low back disability.  The governing norm in 
such exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  The Board further notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization for a low back disability.  There is also no 
evidence of marked interference with employment.  He 
experiences pain, but there is no evidence to show that his 
job performance is hindered to a degree beyond that which is 
already considered by the schedular ratings.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996);  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).












ORDER

Entitlement to the assignment of an initial or staged rating 
in excess of 20 percent for post-laminectomy and discectomy 
at L5-S1 with degenerative changes and radicular symptoms of 
the lumbar spine is denied.  




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


